 



Exhibit 10.1

Summary of Fiscal 2005 Salaries and Target Bonus
for the Named Executive Officers
of Panera Bread Company

The following table sets forth fiscal year 2005 salaries and target bonus for
each of the Company’s named executive officers.(1)

                              Base Salary (4) (5)(6)   Target Bonus(4) (5)(6)
Name and Title of         Executive Officer (3)   2005   2005
Ronald M. Shaich
  $ 500,000 (7)     100% (7)

  Chairman and Chief                

  Executive Officer                
 
                   
Mark A. Borland
  $ 300,000       40 %

  Senior Vice President,                

  Chief Supply Chain                

  Officer                
 
                   
Scott G. Davis
  $ 300,000       40 %

  Senior Vice President,                

  Chief Concept Officer                
 
                   
Mark E. Hood
  $ 256,000       30 %

  Senior Vice President,                

  Chief Financial Officer                
 
                   
Michael J. Kupstas
  $ 300,000       40 %

  Senior Vice President, Chief                

  Franchise Officer                
 
                   
Michael J. Nolan
  $ 300,000       40 %

  Senior Vice President,                

  Chief Development                

  Officer                
 
                   
Neal J. Yanofsky
  $ 450,000       50 %

  Executive Vice President,                

  Chief Administrative                

  Officer                
 
                   
Paul E. Twohig (2)
    N/A (2)     N/A (2)

  Former Executive Vice                

  President, Chief                

  Operating Officer                



 



  (1)   The named executive officers were generally determined by reference to
the Company’s Proxy Statement dated April 21, 2004 and as expected to be named
in the Company’s 2005 Proxy Statement.     (2)   Mr. Twohig tendered his
resignation on November 28, 2004.

 



--------------------------------------------------------------------------------



 



  (3)   Mr. Shaich is not a party to any written employment agreement with the
Company and thus is an “at will” employee. The Company retains the right to
unilaterally decrease or increase his base salary at any time during the year.
All other named executive officers are also “at will” employees. However,
certain of them are or were parties to employment agreements and other
compensation arrangements that have been filed as exhibits to the Company’s
Annual Report on Form 10-K or in other filings with the Securities and Exchange
Commission and are listed in the Exhibit Index hereto and incorporated by
reference herein. See the Company’s Current Report on Form 8-K filed on
March 10, 2005 for additional information regarding Mr. Shaich’s compensation
arrangements.     (4)   The Company’s Compensation and Stock Option Committee
(the “Committee”) conducts an annual review of, and recommends, the compensation
package for the Company’s Chairman and Chief Executive Officer, including his
annual base salary, annual bonus performance levels and long-term incentive
performance levels. The Committee also establishes compensation for the
Company’s other executive officers in consultation with the Company’s Chief
Executive Officer. In March of each year, the Committee reviews the financial
performance plan for that year, and establishes targeted compensation based upon
targeted pre-tax earnings in the plan. The Committee also may consider various
qualitative performance measures from year to year, but the primary metric is
pre-tax earnings. Changes in salary depend upon overall Company performance as
well as levels of base salary paid by companies of similar size in the industry.
Base salaries also generally increase concurrent with an officer’s promotion or
an increase in responsibilities, as may be determined from time to time.    
(5)   In determining the bonus amount, the Committee considers comparable
industry overall compensation packages, performance against individual goals,
and Company performance. Based on these factors, the Chief Executive Officer
receives a bonus in a predetermined amount if the Company achieves its financial
and strategic objectives for the fiscal year, including a pre-tax earnings
target, as described in note (4) above. His target bonus is reduced or increased
if the Company falls short of, or exceeds, the objectives by predetermined
percentages, and may be further adjusted either up or down based on a subjective
evaluation of such performance. The Chief Executive Officer may elect to take
his bonus in cash or in the form of 6-year, fully vested, stock options for that
number of shares of Class A Common Stock that could be purchased with an amount
equal to two times the cash value of his bonus. The exercise price of the option
would be equal to the fair market value of our Class A Common Stock on the date
of grant. Bonuses for the Company’s other executive officers are based on his or
her performance against individual goals, operating group performance and other
subjective criteria as well as overall Company performance, with a target bonus
generally in the range of 30% to 50% of the individual’s base salary. The
individual’s (including the CEO’s) maximum potential bonus opportunity is equal
to twice the amount of the target bonus opportunity.     (6)   The Company’s
executive officers are also eligible to participate in the 2001 Employee,
Director and Consultant Stock Option Plan. Options vest in four equal
installments beginning two years after the grant date and have a six-year term.
From time to time, executive officers receive compensation in the form of
personal chartered air travel, car lease and car insurance payments, matching
contributions to the Company’s 401(k) plan, life insurance premiums, relocation
reimbursements and other forms of compensation.

 



--------------------------------------------------------------------------------



 



      They also are entitled to participate in the Company’s employee stock
purchase plan and other benefit plans.     (7)   Mr. Shaich’s 2005 base salary
and target bonus potential was previously determined as reported in the
Company’s Current Report on Form 8-K filed on March 10, 2005.

 